                                         Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 1 of 13




                                  1

                                  2                            IN THE UNITED STATES DISTRICT COURT

                                  3                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  4

                                  5      GYORGY MATRAI, Individually and as             Case No. 20-cv-05241-MMC
                                         Guardian Ad Litem for M.M. (a minor),
                                  6                                                     ORDER GRANTING DEFENDANT'S
                                                       Plaintiff,                       MOTION TO DISMISS; DENYING
                                  7                                                     PLAINTIFF’S MOTION FOR ACCESS
                                                  v.                                    RIGHTS UNDER HAGUE
                                  8                                                     CONVENTION; DISMISSING
                                         JONI T. HIRAMOTO, et al.,                      AMENDED COMPLAINT WITH
                                  9                                                     PREJUDICE
                                                       Defendants.
                                  10

                                  11          Before the Court are the following motions: (1) defendant the Honorable Joni T.

                                  12   Hiramoto’s (“Judge Hiramoto”) Motion to Dismiss, filed September 29, 2020, and (2)
Northern District of California
 United States District Court




                                  13   plaintiff Gyorgy Matrai’s (“Matrai”) “Motion for Access Rights Under the Hague

                                  14   Convention,” filed November 4, 2020. Matrai has filed opposition to Judge Hiramoto’s

                                  15   motion, to which Judge Hiramoto has replied; Judge Hiramoto has filed opposition to

                                  16   Matrai’s motion, to which Matrai has replied.1

                                  17          Having considered the papers filed in support of and in opposition to the motions,

                                  18   the Court rules as follows.2

                                  19                                         BACKGROUND

                                  20          In the instant action, Matrai, individually and as guardian ad litem for his minor son

                                  21   M.M., seeks to challenge a “child abduction prevention order” (see Am. Compl. (“AC”)

                                  22   ¶ 21) issued by Judge Hiramoto, a “Contra Costa County Superior Court Judge in the

                                  23   Family Division” who is presiding over Matrai’s divorce proceedings (see id. ¶ 7).

                                  24   Specifically, Matrai alleges that the child abduction prevention order requires him to “post

                                  25

                                  26
                                              1
                                               To date, the other named defendant, Michelle Gonzaga Uriarte (“Uriarte”), has
                                       not appeared in the instant action.
                                  27          2
                                               By orders filed November 2, 2020, and December 1, 2020, the Court took the
                                  28   matters under submission.
                                         Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 2 of 13




                                  1    a $5 million bond as a condition of being able to see his son under supervised visitation”

                                  2    (see id. ¶ 3), and that such requirement has “effectively foreclosed any possibility that

                                  3    [he] would see his son” (see id. ¶ 22). Matrai further alleges that he filed a “motion to set

                                  4    aside” the order (see id. ¶ 3) and “will continue to be unable to visit his son if Judge

                                  5    Hiramoto denies [his] motion and makes the bond requirement permanent” (see id. ¶ 3).

                                  6           Based on the foregoing, Matrai filed his initial Complaint, in which he asserted two

                                  7    Counts, titled, respectively, “Declaratory and Injunctive Relief Under 28 U.S.C. §§ 2201

                                  8    and 2202” and “Injunctive Relief Under 42 U.S.C. § 1983.”

                                  9           Thereafter, Matrai filed a Motion for Preliminary Injunction, seeking the same relief

                                  10   as he sought in his initial Complaint, specifically, an order (1) declaring “any requirement

                                  11   that [he] post a bond in the amount of $5 million—or any other amount that is so far

                                  12   beyond his means to effectively preclude any visitation with his son in perpetuity—would
Northern District of California
 United States District Court




                                  13   violate [his] and his son’s substantive due process rights under the Fourteenth

                                  14   Amendment of the United States Constitution” and (2) “[e]njoining [Judge Hiramoto] from

                                  15   imposing any such bond requirement upon [him]” in his divorce proceedings. (See Mot.

                                  16   for Prelim. Inj. at 9:26-10:4; see also Compl., Prayer for Relief.)

                                  17          By order filed August 26, 2020 (“August 26 Order”), the Court denied Matrai’s

                                  18   Motion for Preliminary Injunction and ordered Matrai to show cause why the Court should

                                  19   not abstain under the Younger doctrine and dismiss the instant action.

                                  20          On September 9, 2020, Matrai filed both a Response to the August 26 Order and

                                  21   an Amended Complaint (“AC”), wherein he reasserts Counts I and II, adds M.M’s mother,

                                  22   Uriarte, as a defendant, and asserts as Count III a claim titled, “Injunctive Relief Under

                                  23   the Hague Convention and 22 U.S.C. §§ 9001 et seq.” In support of the newly asserted

                                  24   Count, Matrai alleges that, “[a]t the time the divorce was filed, [he] had a right to access

                                  25   (visitation) with M.M. pursuant to [an] agreement with Ms. Uriarte, the Children’s Act of

                                  26   1989 (U.K.)[,] and U.K. common law.” (See AC ¶ 39.)

                                  27          On September 14, 2020, the Court, in light of Matrai’s filing of the AC and addition

                                  28   of Count III therein, discharged its Order to Show Cause.
                                                                                     2
                                            Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 3 of 13




                                  1                                         LEGAL STANDARD

                                  2            Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be

                                  3    based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  4    under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  5    699 (9th Cir. 1990). Rule 8(a)(2), however, "requires only 'a short and plain statement of

                                  6    the claim showing that the pleader is entitled to relief.'" See Bell Atlantic Corp. v.

                                  7    Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a

                                  8    complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  9    allegations." See id. Nonetheless, "a plaintiff's obligation to provide the grounds of his

                                  10   entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  11   of the elements of a cause of action will not do." See id. (internal quotation, citation, and

                                  12   alteration omitted).
Northern District of California
 United States District Court




                                  13           In analyzing a motion to dismiss, a district court must accept as true all material

                                  14   allegations in the complaint and construe them in the light most favorable to the

                                  15   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  16   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  17   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.

                                  18   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be

                                  19   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  20   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  21   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  22                                            DISCUSSION

                                  23   A.      Motion to Dismiss

                                  24           In her Motion to Dismiss, Judge Hiramoto argues Counts I through III are subject

                                  25   to dismissal. The Court considers each Count in turn.

                                  26
                                               1.     Count I
                                  27
                                               In Count I, Matrai again seeks declaratory and injunctive relief pursuant to 28
                                  28
                                                                                       3
                                         Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 4 of 13




                                  1    U.S.C. §§ 2201 and 2202.

                                  2                  a.     Younger Abstention
                                  3           As noted, Count I was asserted in the initial Complaint, and the Court, by its

                                  4    August 26 Order, found Younger abstention as to that complaint was appropriate and

                                  5    ordered Matrai to show cause why the instant action should not be dismissed.

                                  6           In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court “espouse[d] a strong

                                  7    federal policy against federal-court interference with pending state judicial proceedings

                                  8    absent extraordinary circumstances,” see Middlesex County Ethics Comm. v. Garden

                                  9    State Bar Ass’n, 457 U.S. 423, 431 (1982), and, consistent therewith, Younger abstention

                                  10   is appropriate in civil cases “when the state proceedings: (1) are ongoing, (2) are quasi-

                                  11   criminal enforcement actions or involve a state’s interest in enforcing the orders and

                                  12   judgments of its courts, (3) implicate an important state interest, and (4) allow litigants to
Northern District of California
 United States District Court




                                  13   raise federal challenges,” see ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754

                                  14   F.3d 754, 759 (9th Cir. 2014). If those “threshold elements” are met, courts then consider

                                  15   “whether the federal action would have the practical effect of enjoining the state

                                  16   proceedings and whether an exception to Younger applies.” See id.

                                  17          Here, although Matrai concedes the first threshold element is satisfied and does

                                  18   not dispute the instant action would have the practical effect of enjoining the state

                                  19   proceedings, he disagrees that the remaining threshold elements have been satisfied and

                                  20   argues that the “irreparable loss exception” to Younger abstention applies. (See Opp. to

                                  21   Mot. to Dismiss at 22:16-18.) The Court addresses the remaining three elements in turn.

                                  22                        (1)     Second Threshold Element: State’s Interest in Enforcing
                                                                    Orders and Judgments of Its Courts
                                  23

                                  24          As to the second threshold element, the Court, in its August 26 Order, found that,

                                  25   “[a]lthough the state proceedings Matrai challenges do not constitute a quasi-criminal

                                  26   enforcement action, those proceedings do involve a state’s interest in enforcing the

                                  27   orders and judgments of its courts.” (See August 26 Order at 3:15-18 (internal quotation

                                  28   and citation omitted).)
                                                                                      4
                                            Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 5 of 13




                                  1            In opposition to Judge Hiramoto’s motion, Matrai fails to address this element,

                                  2    and, consequently, fails to identify any reason for the Court to reconsider its prior finding

                                  3    that the second element is satisfied.

                                  4            To the extent Matrai, in his Response to the August 26 Order, addresses the

                                  5    second element, the Court is not persuaded by his arguments therein. Specifically, in his

                                  6    Response, Matrai contends the “bond order is not an order unique to the domestic

                                  7    relations court’s ability to perform its judicial functions” because, according to Matrai, the

                                  8    state court “has other tools at its disposal to prevent the abduction of [his] son.” (See

                                  9    Resp. to August 26 Order at 9:22-24.) Whether a state court could have issued a

                                  10   different order in place of the order being challenged is not, however, relevant to the

                                  11   determination of whether the second threshold requirement is met. Rather, the relevant

                                  12   inquiry is whether the challenged order “implicate[s] the process by which a state
Northern District of California
 United States District Court




                                  13   compel[s] compliance with the judgments of its courts,” see Cook v. Harding, 879 F.3d

                                  14   1035, 1041 (9th Cir. 2018) (internal quotation and citation omitted), and, as set forth in

                                  15   the August 26 Order, the bond requirement is such an order (see August 26 Order at

                                  16   3:15-4:16). Specifically, the “purpose of the bond requirement is . . . to enforce the family

                                  17   court’s custodial orders, both by discouraging conduct inconsistent with those

                                  18   determinations and, if necessary, providing a means for reestablishing compliance

                                  19   therein.” (See id. at 3:23-4:2.)3

                                  20           Accordingly, the Court finds the second threshold requirement is met.

                                  21   //

                                  22

                                  23           3
                                                To the extent Matrai contends a finding that this element is satisfied “directly
                                  24   contradict[s] the Ninth Circuit’s admonition about blanket Younger abstention whenever a
                                       parallel domestic relations case is pending” (see Resp. to Order to Show Cause at 9:16-
                                  25   19), the Court disagrees. Younger abstention as to parallel state domestic relations
                                       proceedings is limited to challenges to orders issued for the purpose of “enforcing the
                                  26   orders and judgments of [the state’s] courts.” See Cook, 879 F.3d at 1040-41 (internal
                                       quotation and citation omitted); see also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 13-14
                                  27   & n.12 (1987) (recognizing “State’s interest in protecting the authority of the judicial
                                       system, so that its orders and judgments are not rendered nugatory” (internal quotation
                                  28   and citation omitted)).

                                                                                      5
                                         Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 6 of 13




                                  1                          (2)    Third Threshold Element: Important State Interest

                                  2           As to the third threshold element, the Court, in its August 26 Order, found the state

                                  3    proceedings Matrai challenges implicate the states’ “undeniable interest in family law.”

                                  4    (See August 26 Order at 4:17-21 (quoting Cook, 879 F.3d at 1040).)

                                  5           Matrai, citing Sprint Communications, Inc. v. Jacobs, 571 U.S. 69 (2013) and

                                  6    Cook, argues such interest cannot serve as the sole basis for abstention. As discussed

                                  7    above, however, Matrai, in challenging the bond requirement, challenges the process by

                                  8    which the state court compels compliance with its orders, and, consequently, the state’s

                                  9    interest in family law does not, in this instance, serve as the sole reason for abstention.

                                  10   Further, both Sprint and Cook are readily distinguishable on that basis, as neither case,

                                  11   unlike the instant action, involved a challenge to an order issued “uniquely in furtherance

                                  12   of the state courts’ ability to perform their judicial functions.” See Sprint, 571 U.S. at 78-
Northern District of California
 United States District Court




                                  13   79 (finding state utility board decision, which plaintiff sought to challenge in both federal

                                  14   and state courts, “did not touch on a state court’s ability to perform its judicial functions”);

                                  15   see also Cook, 879 F.3d at 1040-41 (finding plaintiff’s state action, wherein plaintiff

                                  16   challenged enforceability of surrogacy agreement and constitutionality of state law

                                  17   governing such agreements, “is not within the category of cases that involve the State’s

                                  18   interest in enforcing the orders and judgments of its orders” (internal quotation and

                                  19   citation omitted)).

                                  20          Accordingly, the Court finds the third threshold requirement is met.

                                  21                         (3)    Fourth Threshold Element: Availability of Adequate State
                                                                    Forum to Raise Federal Challenges
                                  22

                                  23          As to the fourth threshold element, the Court, in its August 26 Order, found “Matrai

                                  24   has an adequate opportunity to present his federal constitutional claims in the state

                                  25   proceedings, including by appealing the superior court’s orders.” (See August 26 Order

                                  26   at 4:28-5:2.)

                                  27          In challenging that finding, Matrai contends “other cases within this district have

                                  28   declined to abstain under Younger after finding that family courts are of limited jurisdiction
                                                                                      6
                                         Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 7 of 13




                                  1    and are not equipped to rule on claims arising from constitutional due process

                                  2    considerations.” (See Opp. to Mot. to Dismiss at 20:11-15 (internal quotation and citation

                                  3    omitted)).

                                  4           The cases on which Matrai relies in so arguing, however, are readily

                                  5    distinguishable on their facts. In those cases, the plaintiff’s federal claims did not “reach

                                  6    to the very heart” of the state court’s “core competency.” See Brown v. Alexander, No.

                                  7    13-01451 SC, 2013 WL 6578774, at *6 (N.D. Cal. Dec. 13, 2013) (finding state family and

                                  8    juvenile court proceedings “wholly unrelated to the core” of plaintiffs’ federal civil rights

                                  9    case where plaintiff based federal claims on “facts arising long after the family dispute in

                                  10   state court”) (internal quotation and citation omitted); Lahey v. Contra Costa Cnty. Dep't

                                  11   of Children & Family Servs., No. C01-1075 MJJ, 2004 WL 2055716, at *1, *12 (N.D. Cal.

                                  12   Sept. 2, 2004) (finding Younger abstention improper where plaintiff’s federal claims were
Northern District of California
 United States District Court




                                  13   based on alleged conspiracy between Department of Children and Family Services and

                                  14   plaintiff’s wife); see also LaShawn A. v. Kelly, 990 F.2d 1319, 1323 (D.C. Cir. 1993)

                                  15   (finding proceedings in Family Division of state court not “an appropriate forum” where

                                  16   plaintiffs brought “multi-faceted class-action challenge to the District of Columbia’s

                                  17   administration of its entire foster-care system”). Here, by contrast, Matrai seeks to enjoin

                                  18   enforcement of the state court’s bond requirement, which requirement falls squarely

                                  19   within that court’s core competency.

                                  20          Matrai next argues that he has not had “any opportunity to challenge the bond

                                  21   order since it was first entered . . .[,] and the earliest the court will consider his challenge,

                                  22   on constitutional grounds or otherwise, will be on January 25, 2021,” the date of the

                                  23   hearing on his motion to set aside the bond requirement. (See Opp. to Mot. to Dismiss at

                                  24   20:18-20.) As Judge Hiramoto points out, however, Matrai fails to demonstrate how he

                                  25   has been prevented from raising in state court, including by appeal, a constitutional

                                  26   challenge to the bond requirement. As noted in the August 26 Order, “only an

                                  27   ‘opportunity to present . . . federal claims in the state proceedings’ is required” to satisfy

                                  28   this element (see August 26 Order at 4:23-24 (quoting Juidice v. Vail, 430 U.S. 327, 337
                                                                                       7
                                            Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 8 of 13




                                  1    (1977))), and, indeed, such an opportunity is demonstrated by Matrai’s filing, in state

                                  2    court, a motion to set aside the bond requirement.

                                  3            Accordingly, the Court finds the fourth threshold requirement is met.

                                  4                          (4)   Irreparable Harm Exception
                                  5            As noted, Matrai contends the “irreparable loss exception to the Younger doctrine”

                                  6    applies in the instant action, because, according to Matrai, he and his son “will suffer

                                  7    irreparabl[e] injury so long as the bond order prevents them from seeing one another in

                                  8    violation of their constitutionally protected right to substantive due process.” (See Opp. to

                                  9    Mot. to Dismiss at 22:4-7, 22:16-18.)

                                  10           The “irreparable harm exception” to Younger abstention “applies under

                                  11   extraordinary circumstances where the danger of irreparable loss is both great and

                                  12   immediate.” See Arevalo v. Hennessy, 882 F.3d 763, 766 (9th Cir. 2018) (internal
Northern District of California
 United States District Court




                                  13   quotation and citation omitted).

                                  14           Here, the cases to which Matrai cites in arguing the exception applies are readily

                                  15   distinguishable. In two of those cases, the irreparable harm exception was not raised by

                                  16   any party, see World Famous Drinking Emporium, Inc. v. City of Tempe, 820 F.2d 1079,

                                  17   1082-83 (9th Cir. 1987) (mentioning “irreparable loss” exception solely in general

                                  18   discussion of abstention law); Hernandez v. Sessions, 872 F.3d 976, 994 (9th Cir. 2017)

                                  19   (addressing “likelihood of irreparable harm” solely in context of motion for preliminary

                                  20   injunction), and, in the remaining case, the plaintiff therein asserted an irreparable loss of

                                  21   a wholly different nature than the loss asserted in the instant action, see Arevalo, 882

                                  22   F.3d at 766 (finding, “[d]eprivation of physical liberty by detention constitutes irreparable

                                  23   harm”; noting “petitioner ha[d] been incarcerated for over six months without a

                                  24   constitutionally adequate bail hearing”). In sum, Matrai has failed to cite any authority

                                  25   holding the irreparable harm exception applies under circumstances similar to those in

                                  26   the instant action.

                                  27           Accordingly, the Court finds the irreparable harm exception is not applicable.

                                  28   //
                                                                                     8
                                         Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 9 of 13




                                  1                         (5)    Conclusion: Younger Abstention

                                  2           For the reasons set forth above, the Court finds each of the elements of Younger

                                  3    abstention is satisfied and that the irreparable harm exception to Younger abstention

                                  4    does not apply.

                                  5           Accordingly, Count I is subject to dismissal.

                                  6                  b.     Anti-Injunction Act
                                  7           Judge Hiramoto argues Count I is also barred pursuant to the Anti-Injunction Act,

                                  8    which provides, “[a] court of the United States may not grant an injunction to stay

                                  9    proceedings in a State court except as expressly authorized by Act of Congress, or

                                  10   where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.” See

                                  11   28 U.S.C. § 2283.

                                  12          In response, Matrai contends Count I “does not involve an injunction and, thus,
Northern District of California
 United States District Court




                                  13   would fall outside the purview of the Anti-Injunction Act.” (See Opp. to Mot. to Dismiss at

                                  14   12:14-15.) The Act, however, “applies to declaratory judgments if those judgments have

                                  15   the same effect as an injunction.” See California v. Randtron, 284 F.3d 969, 975 (9th Cir.

                                  16   2002). Here, as Judge Hiramoto points out, Matrai seeks, as a practical matter, to enjoin

                                  17   the enforcement of the bond requirement (see AC ¶¶ 31-32 (requesting, as to Count I, “a

                                  18   declaratory judgment that precludes . . . Judge Hiramoto from requiring [him] to post a

                                  19   bond,” and, if such judgment is granted, “an order enjoining Judge Hiramoto from

                                  20   continuing the $5 million bond or otherwise imposing a bond that will preclude [him] and

                                  21   his son from seeing one another”)).

                                  22          Accordingly, the Court finds Count I is subject to dismissal for the additional

                                  23   reason that it is barred under the Anti-Injunction Act.4

                                  24          2.     Count II
                                  25          In Count II, Matrai again seeks injunctive relief pursuant 42 U.S.C. § 1983.

                                  26
                                  27          4
                                              In light of the foregoing findings, the Court does not consider herein Judge
                                  28   Hiramoto’s additional arguments in support of dismissal of Count I.

                                                                                     9
                                        Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 10 of 13




                                  1                    a.     Younger Abstention

                                  2           As noted, Count II, like Count I, was asserted in the initial Complaint, and the

                                  3    Court, by its August 26 Order, found Younger abstention was appropriate as to both

                                  4    claims alleged therein. In response to the instant motion, Matrai raises as to Count II the

                                  5    same arguments he makes as to Count I.

                                  6           Accordingly, for the same reasons as set forth above with respect to Count I, the

                                  7    Court finds abstention under Younger is appropriate as to Count II, and, consequently,

                                  8    such claim likewise is subject to dismissal.

                                  9                    b.     Failure to State a Claim
                                  10          Judge Hiramoto argues Count II is subject to dismissal for the additional reason

                                  11   that Matrai “cannot bring his § 1983 claim for injunctive relief against [her] pursuant to the

                                  12   plain language of the statute.” (See Mot. to Dismiss at 11:13-14.)
Northern District of California
 United States District Court




                                  13          Section 1983 creates a cause of action against any person who, acting “under

                                  14   color of” state law, “subjects . . . any citizen of the United States or other person within

                                  15   the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured

                                  16   by the Constitution and laws.” See 42 U.S.C. § 1983. “[I]n any action brought against a

                                  17   judicial officer for an act or omission taken in such officer's judicial capacity,” however,

                                  18   Section 1983 expressly provides that “injunctive relief shall not be granted unless a

                                  19   declaratory decree was violated or declaratory relief was unavailable.” See id.

                                  20          Here, Matrai neither alleges nor argues that Judge Hiramoto issued the bond

                                  21   requirement in violation of a declaratory decree or that declaratory relief was unavailable.

                                  22   Accordingly, the Court finds Count II is subject to dismissal for the additional reason that

                                  23   Matrai fails to state a claim for relief under 42 U.S.C. § 1983. See Marciano v. White,

                                  24   431 F. App’x 611, 612 (9th Cir. 2011) (affirming dismissal of § 1983 claim for injunctive

                                  25   relief against judicial officer; noting plaintiff “does not claim that a declaratory decree was

                                  26   violated nor is there any indication that declaratory relief is unavailable”).5

                                  27

                                  28          5
                                                  In light of the foregoing findings, the Court does not consider herein Judge
                                                                                         10
                                        Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 11 of 13




                                  1           3.     Count III

                                  2           In Count III, Matrai seeks an order allowing him to exercise his “rights to access”

                                  3    M.M. “pursuant to the laws of the United Kingdom, The Hague Convention, and [the

                                  4    International Child Abduction Remedies Act (“ICARA”),] 22 U.S.C. §§ 9001 et seq.” (See

                                  5    AC, Prayer for Relief ¶ c.)

                                  6           The Hague Convention is a multilateral international treaty whose signatories

                                  7    “[d]esir[e] to protect children internationally from the harmful effects of their wrongful

                                  8    removal or retention and to establish procedures to ensure their prompt return to the

                                  9    State of their habitual residence, as well as to secure protection for rights of access.”

                                  10   Oct. 25, 1980, preamble, 19 I.L.M. 1501, 1501. ICARA “implements the Hague

                                  11   Convention in the United States” and “vests state and federal courts with concurrent

                                  12   jurisdiction over claims under the Convention.” See Holder v. Holder, 305 F.3d 854, 860
Northern District of California
 United States District Court




                                  13   (9th Cir. 2002). Under ICARA, “in the case of an action for arrangements for organizing

                                  14   or securing the effective exercise of rights of access,” the petitioner must establish “by a

                                  15   preponderance of the evidence . . . that the petitioner has such rights.” See 22 U.S.C.

                                  16   § 9003(e)(1)(B).

                                  17          Here, Matrai contends he is “entitled to petition this court to protect his right of

                                  18   access under the Hague Convention” (see Opp. to Mot. to Dismiss at 9:22-23), and, in

                                  19   support thereof, alleges (1) he “lived in the United Kingdom when his wife initiated the

                                  20   divorce,” (2) “[a]t that time, the parties had already agreed that [he] would have rights of

                                  21   visitation to his son,” and (3) “UK law gave [him] those visitation rights because of his

                                  22   status as a parent.” (See id. at 9:18-20.) Specifically, as to “UK law,” Matrai, in alleging

                                  23   he has “joint parental responsibility for M.M.” (see AC ¶ 41), relies on the United

                                  24   Kingdom’s Children’s Act of 1989, under which “‘parental responsibility’ means all the

                                  25   rights, duties, powers, responsibilities and authority which by law a parent of a child has

                                  26   in relation to the child and his property” (see AC Ex. 2 (Children’s Act of 1989) § 3(1)).

                                  27

                                  28   Hiramoto’s additional arguments in support of dismissal of Count II.

                                                                                     11
                                        Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 12 of 13




                                  1           As Judge Hiramoto points out, however, the relevant rights of access that are

                                  2    enforceable under the Hague Convention and ICARA are those provided under the laws

                                  3    of the child’s “habitual residence,” i.e., “where a child’s home was at the time of removal

                                  4    or retention.” See Londono v. Gonzalez, 988 F. Supp. 2d 113, 125, 130 (D. Mass. 2013),

                                  5    aff'd sub nom. Sanchez-Londono v. Gonzalez, 752 F.3d 533 (1st Cir. 2014). Matrai

                                  6    appears to concede the point, and there is no dispute that M.M.’s habitual residence is in

                                  7    California. (See Decl. of Elizabeth Francis ¶ 5 (stating, “[t]he English court would not

                                  8    have jurisdiction because the child in question is not ‘habitually resident’ in England &

                                  9    Wales and none of the other grounds for jurisdiction as set out in Council Regulation (EU)

                                  10   2201/2003 or the 1996 Hague Convention apply”).) Consequently, Matrai fails to state a

                                  11   cognizable claim under the Hague Convention and ICARA. 6

                                  12          Accordingly, the Court finds Count III is subject to dismissal.7 8
Northern District of California
 United States District Court




                                  13          4.     Non-Moving Defendant Uriarte
                                  14          The deficiencies identified above as to Counts I through III are equally applicable

                                  15   to the non-moving defendant, Uriarte, and accordingly, the three Counts in the AC are

                                  16   likewise subject to dismissal as asserted against said additional defendant. See Silverton

                                  17

                                  18          6
                                                 The Court notes there is a split among the circuits that have considered the
                                  19   question of whether federal courts have jurisdiction to resolve access claims under
                                       ICARA. Compare Cantor v. Cohen, 442 F.3d 196, 200 (4th Cir. 2005) (finding, under
                                  20   ICARA, “the courts of the United States lack a substantive basis for the resolution of the
                                       access claims”), with Ozaltin v. Ozaltin, 708 F.3d 355, 372 (2d Cir. 2013) (holding ICARA
                                  21   “unambiguously creates a federal right of action to secure the effective exercise of rights
                                       of access protected under the Hague Convention”), and Taveras v. Taveraz, 477 F.3d
                                  22   767, 777 n.7 (6th Cir. 2007) (noting ICARA “does provide for judicial remedies for non-
                                       custodial parents, namely for rights of access claims”). The Court, however, need not
                                  23   resolve this issue herein because, even assuming federal courts have, under ICARA,
                                       jurisdiction to resolve access claims, Matrai, for the reasons discussed above, has failed
                                  24   to state such a claim.

                                  25
                                              7
                                               In light of this finding, the Court does not consider herein Judge Hiramoto’s
                                       additional arguments in support of dismissal of Count III.
                                  26          8
                                              To the extent Matrai, in connection with his Reply in support of his Motion for
                                  27   Access Rights, requests the Court dismiss Judge Hiramoto as a defendant to Count III
                                       (see Reply in Supp. of Mot. for Access Rights at 2:14-20), such request is DENIED as
                                  28   moot.

                                                                                     12
                                        Case 3:20-cv-05241-MMC Document 33 Filed 12/14/20 Page 13 of 13




                                  1    v. Dep’t of Treasury, 644 F.2d 1341, 1345 (9th Cir. 1981) (holding, where court grants

                                  2    motion to dismiss complaint as to one defendant, court may dismiss complaint against

                                  3    non-moving defendant “in a position similar to that of moving defendants”).

                                  4           5.       Conclusion
                                  5           As set forth above, the Court will dismiss the three Counts asserted in the AC.

                                  6    Further, as to Counts I and II, given Matrai’s failure to cure the deficiencies previously

                                  7    identified by the Court and, as to Count IIII, given the undisputed residence of M.M., such

                                  8    dismissal will be without leave to amend.

                                  9    B.     Motion for Access Rights Under Hague Convention

                                  10          In his “Motion for Access Rights Under the Hague Convention,” Matrai, for

                                  11   essentially the same reasons he asserts in support of Count III, argues he “has rights of

                                  12   access to his son under UK law” (see Mot. for Access Rights at 5:4) and, as with Count
Northern District of California
 United States District Court




                                  13   III, seeks to “enforce those access rights” under the Hague Convention and ICARA (see

                                  14   id. at 5:10.)

                                  15          Accordingly, for the same reasons set forth as to dismissal of Count III, Matrai’s

                                  16   Motion for Access Rights will be denied.

                                  17                                          CONCLUSION

                                  18          For the reasons stated above:

                                  19          1.       Judge Hiramoto’s Motion to Dismiss is hereby GRANTED, and the instant

                                  20   action is hereby DISMISSED with prejudice.

                                  21          2.       Matrai’s Motion for Access Rights is hereby DENIED.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: December 14, 2020
                                                                                                MAXINE M. CHESNEY
                                  25                                                            United States District Judge
                                  26
                                  27

                                  28
                                                                                    13
